DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, generally drawn to an active control system for a proprotor of an aircraft, the proprotor including a plurality of blades connected to a rotor hub rotated by a mast about a mast axis of rotation.
II. Claims 12-17, generally drawn to an active control system for a rotor hub of an aircraft, the rotor hub being configured for being driven in rotation by a mast about a mast axis of rotation, the rotor hub including a standpipe disposed at least partially in the mast, the standpipe being stationary; and bearings disposed between the standpipe and the mast to allow for rotation of the mast relative to the standpipe.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, and they contain mutually exclusive subject matter.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Specifically looking at the independent claims of these inventions, the system of Invention I is specifically for a proprotor including a plurality of blades connected to a rotor hub that does not require a stationary standpipe nor bearings, whereas the system of Invention II is specifically for a rotor hub including a stationary standpipe and requires bearings located between the standpipe and a mast, but does not require the rotor hub to be connected to a plurality of blades.  Invention I also requires a controller to output command signals dependent on a rotational speed of the proprotor, which Invention II does not require, whereas Invention II requires the transfer of oscillatory shear force to the mast through the bearings, which Invention I does not require.  Invention I also requires a first weight disposed on a first arm extending away from the mast and a second weight disposed on a second arm extending away from the mast, whereas invention II does not require the first weight and the second weight to be on unique arms.  Furthermore, if considering the additional requirements of the dependent claims of these inventions, Invention I further requires the details of Claims 2-11, none of which details are required in Invention II, encompassing the following: (a) wherein an amplitude of the oscillatory shear force is controlled by the indexing the positions of the first weight and the second weight relative to each other and the rotational speeds of the first weight and the second weight (per Claim 2), (b) wherein a phase of the oscillatory shear force is controlled by equally phasing each of the first weight and the second weight (per Claim 3), (c) wherein the first weight and the second weight are each generally disk-shaped and each have a center of mass located a selected distance from the first axis of rotation and the second axis of rotation, respectively (per Claim 4), (d) wherein the first weight and the second weight are unconnected (per Claim 5), (e) wherein the second weight is generally disk-shaped and has a center of mass located a selected distance from the second axis of rotation (per Claim 6), (f) the first motor and the second motor being at least one of: an electric motor; a hydraulic motor; and a pneumatic motor (per Claim 7), (g) wherein the active vibration control system is operable in a fail-safe mode such that at least one of the first weight and the second weight responds freely to rotor hub motions (per Claim 8), (h) wherein the controller includes a microprocessor and is located at the rotor hub and rotates with the rotor hub (per Claim 9), (i) wherein the controller is located in at least one of: a fuselage of the aircraft; a wing of the aircraft; and a nacelle of the aircraft (per Claim 10), and (j) wherein the sensor is located in at least one of: the rotor hub; a fuselage of the aircraft; a wing of the aircraft; and a nacelle of the aircraft (per Claim 11), and Invention II further requires the details of Claims 13-17, which only the details of Claim 16 are required by Invention I and all others not being required by Invention I, encompassing the following: (k) wherein the controller is attached to the standpipe (per Claim 13), (l) wherein the force generator and the controller are mounted to an outer end of the standpipe (per Claim 14), (m) wherein the outer end of the standpipe has a narrowed section (per Claim 15, dependent on Claim 14), (n) wherein the first axis of rotation and the second axis of rotation are normal to the mast axis of rotation (per Claim 17).  As such, it is clear that these two related systems are two patentably distinct inventions. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: these two inventions have mutually exclusive characteristics and therefore would require different fields of search, for example searching different classes/subclasses or electronic resources, or employing different search queries based on the mutually exclusive differences between them as described above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  Currently, there are no claims generic to both Invention I and Invention II.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Furthermore, should Applicant elect Invention I (encompassing Claims 1-11), there is an additional species restriction being made between the subject matter of dependent Claim 9 (Species 1, which requires the controller be located at the rotor hub) and dependent Claim 10 (Species 2, which instead requires the controller be located in at least one of: a fuselage of the aircraft; a wing of the aircraft; and a nacelle of the aircraft).
Similarly, should Applicant elect Invention II (encompassing Claims 12-17), there is an additional species restriction being made between the subject matter of dependent Claim 16 (Species 3, which requires the first axis of rotation and the second axis of rotation to be parallel to the mast axis of rotation) and dependent Claim 17 (Species 4, which instead requires the first axis of rotation and the second axis of rotation to be normal to the mast axis of rotation).
The two species claims in each of these two inventions are independent or distinct because they contain mutually exclusive subject matter, are not obvious variants of each other based on the current record, and create a search and/or examination burden for the patentably distinct species as set forth above because they would require different fields of search, for example searching different classes/subclasses or electronic resources, or employing different search queries based on the mutually exclusive differences between them as described above.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims of the elected invention (between Invention I or Invention II) shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 1-8 and 11 are generic to Invention I, and Claims 12-15 are generic to Invention II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of either Species 1 or Species 2 to be examined if Applicant elects Invention I or an election of either Species 3 or Species 4 to be examined if Applicant elects Invention II, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The species election may be made with or without traverse.  To preserve a right to petition, the species election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the species election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to one or more non-elected species, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Finally, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where a restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663